UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7034



DWIGHT DAVID LEWIS,

                                              Plaintiff - Appellant,

          versus


WILLIAM CLOUD HICKLIN, IV, Attorney; UNKNOWN
COURT REPORTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-429-7)


Submitted:   September 26, 2000           Decided:   October 19, 2000


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight David Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight David Lewis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.*    Accordingly, we affirm on the reasoning of

the district court.     See Lewis v. Hicklin, No. CA-00-429-7 (W.D.

Va. July 17, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order did not address Lewis’
claim against the “Unknown Court Reporter,” the district court’s
reasoning is equally applicable to the court reporter.       Conse-
quently, there is no basis for further adjudication of this matter
unless Lewis can demonstrate the invalidity of his conviction. See
Insinga v. LaBella, 817 F.2d 1469, 1470 (11th Cir. 1987); see also
Bankers Trust Co. v. Mallis, 435 U.S. 381, 386-87 (1978) (finding
appellate jurisdiction “to secure the just, speedy, and inexpensive
determination” of the action, provided no detriment to the par-
ties). We therefore find that despite the district court’s over-
sight, we have jurisdiction over this appeal.


                                  2